DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 lacks antecedent basis for “the surface” as in line 3.  Claims 11-18 are indefinite as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-16, and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Crawford et al. (US 6,464,004).  Crawford et al. disclose a method, comprising: configuring a well completion with a plurality of docking stations (22, col. 6, lines 62-67) that have electric continuity to the surface (col. 5, lines 41-50); removably positioning an electrically powered device (54) in each docking station; deploying the well completion in a borehole (inherent as described); and using a tool (44) to retrieve at least one of the electrically powered devices from its docking station and to replace the electrically powered device with another device (as in col. 6, line 65 through col. 7, line 45); positioning each docking station in a corresponding side pocket mandrel (as described); and providing electric power to each electrically powered device via an inductive coupler located in the corresponding side pocket mandrel (col. 4, line 3, also see claim 5); wherein removably positioning the electrically powered device comprises removably positioning a flow control valve (68, as in col. 6, lines 42+, or gas-lift valves as described col. 6, lines 67+); wherein removably positioning the electrically powered device comprises removably positioning a sensor (58, 64); wherein removably positioning the electrically powered device comprises removably positioning a flow control valve and a sensor 68, 58 and 64, at least, col. 6, lines 8-50); providing electric power to the plurality of electrically powered devices via an electric cable (32) routed along the well completion and via an inductive coupler (col. 4, lines 2-4, also see claim 5); using a kickover tool (44, col. 5, lines 30-31); forming the well completion with a plurality of completion sections disposed in corresponding well zones (col. 6, lines 63+); and wherein removably positioning comprises providing each completion section with at least one electrically powered device in the form of a flow control valve removably .
Crawford et al. also disclose a system, comprising: a completion deployed in a borehole, the completion comprising a side pocket mandrel (10) having a docking station (22); and an electrically powered device (54) removably deployed in the docking station, the electrically powered device receiving electric power through an inductive coupler (col. 4, line 3, also see claim 5), the electrically powered device having an engagement end configured for engagement with a kickover tool (44) to enable replacement of the electrically powered device; wherein the electrically powered device comprises a plurality of flow control valves (as above valves 68, as in col. 6, lines 42+, or gas-lift valves as described col. 6, lines 67+), each flow control valve being selectively removable from a corresponding well zone to establish the completion as a reconfigurable inflow control completion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. in view of O’Brien (US 2015/0000932).  Crawford et al. disclose a system for use in a well, comprising: a lower completion (10) disposed in a .  
O’Brien discloses that deviated wellbores are known in the art and that such wellbores may be competed in the deviated zones (fig 1, section 110b).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the system and methods of Crawford et al. within a deviated wellbore, as taught by O’Brien, in order to provide such a deviated wellbore with a completion.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. in view of O’Brien as applied to claim 1 above, and further in view of Bussear et al. (US 5,803,167).  Crawford et al. and O’Brien disclose all the limitations of this claim, as applied to claim 1 above, except for a motor actuated flow control valve as the electrically powered device.  Bussear et al. disclose a system for use in a well comprising a lower completion with a side pocket mandrel (fig 12); wherein an electrically powered device within the side-pocket comprises a motor actuated flow control valve (206 as in col. 26, lines 35-44).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide a motor actuated flow control valve as the electrically powered device of Crawford et al. as modified by O’Brien, in order to provide remotely controlled inflow control for gas and fluid (col. 26, lines 24+).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
9/21/2021